Name: 95/169/EC: Commission Decision of 12 May 1995 amending Decision 94/617/EC adopting the plan allocating to the Member States resources to be charged to the 1995 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: management;  EU finance;  national accounts;  trade policy;  social protection;  foodstuff
 Date Published: 1995-05-17

 Avis juridique important|31995D016995/169/EC: Commission Decision of 12 May 1995 amending Decision 94/617/EC adopting the plan allocating to the Member States resources to be charged to the 1995 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 110 , 17/05/1995 P. 0023 - 0024COMMISSION DECISION of 12 May 1995 amending Decision 94/617/EC adopting the plan allocating to the Member States resources to be charged to the 1995 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (95/169/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EC) No 150/95 (3), and in particular Articles 3 (4) and 6 (2) thereof, Whereas Commission Regulation (EEC) No 3149/92 (4), as last amended by Regulation (EEC) No 2826/93 (5), lays down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community; Whereas by Decision 94/617/EC (6), the Commission adopted the plan allocating resources to the Member States for the 1995 budget year; whereas the appropriations available for supply programmes for the 1995 budget year have been increased; whereas, therefore, the increase should be allocated among the Member States; Whereas, to ensure optimum use of the additional appropriations, it is necessary to take account of the actual use made of resources in 1992, 1993 and 1994; whereas Decision 94/617/EC should therefore be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinions of all the relevant Management Committees, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 94/617/EC is hereby replaced by the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Annual distribution plan for 1995 (a) Quantity of each type of product that may be withdrawn from intervention stocks for distribution in each Member State up to the maximum amounts indicated under (b): >TABLE> (b) Financial resources available to carry out the plan in each Member State: >TABLE> (c) The appropriations needed to cover the intra-Community transfer costs of the intervention products are fixed at ECU 2 million.